 1   CHRISTOPHER J. HICKS
     Washoe County District Attorney
 2
     MARY KANDARAS
 3   Deputy District Attorney
     Nevada State Bar Number 3974
 4   STEPHAN J. HOLLANDSWORTH
     Deputy District Attorney
 5   Nevada State Bar 10085
     One South Sierra Street
 6   Reno, NV 89501
     (775) 337-5700
 7   ATTORNEYS FOR WASHOE COUNTY

 8                                UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10                                                  ***
11   TONI LEAL-OLSEN, an individual,
12                  Plaintiff,                        Case No. 3:17-cv-00437-MMD-WGC
13          vs.                                                 JOINT STATUS REPORT
14   WASHOE COUNTY, a political subdivision                                  and
     of the State of Nevada; DOE
15   GOVERNMENTAL ENTITIES 1-10; DOE                   REQUEST TO EXTEND DEADLINE TO
     BUSINESS ENTITIES 1-10; and DOE 1-50,               FILE STIPULATION TO DISMISS
16
                    Defendants.
17

18          The parties, through counsel, file this Joint Status Report and Request to Extend the
19   Deadline to File a Stipulation to Dismiss from April 5, 2019 until May 6, 2019.
20          A. Basis for Request: On March 6, 2019, the parties filed a notice of settlement (ECF
21   No. 46). This Court entered an Order directing the parties to file settlement documents, (i.e., a
22   Stipulation to Dismiss) or a joint status report by April 5, 2019 (ECF No. 47). The parties
23   request an additional 30 days to file a stipulation of dismissal. As part of the negotiated
24   settlement, Washoe County made a payment on March 15, 2019 to Nevada Public Employees
25   Retirement System on behalf of Plaintiff. The parties are waiting for that payment to be credited
26   //




                                                     -1-
 1   to Plaintiff’s account to ensure that Plaintiff’s retirement benefits are correctly calculated, which

 2   is expected to occur promptly and within the next 30 days.

 3          B. Stipulation: The parties request that the deadline to file the Stipulation to Dismiss be

 4   extended from April 5, 2019 to May 6, 2019.

 5                                                       CHRISTOPHER J. HICKS
                                                         Washoe County District Attorney
 6

 7    Dated April 5, 2019                                By /s/ Mary Kandaras
                                                            MARY KANDARAS
 8                                                          Deputy District Attorney

 9                                                       ATTORNEYS FOR WASHOE COUNTY

10
                                                         CHRISTOPHER J. HICKS
11                                                       Washoe County District Attorney

12
      Dated April 5, 2019                                By /s/ Stephan J. Hollandsworth
13                                                          STEPHAN J. HOLLANDSWORTH
                                                            Deputy District Attorney
14
                                                         ATTORNEYS FOR WASHOE COUNTY
15

16    Dated April 5, 2019                                By /s/ William Geddes
                                                            WILLIAM GEDDES, ESQ.
17
                                                         ATTORNEY FOR TONI LEAL-OLSEN
18

19    Dated April 5, 2019                                By /s/ Raelene Palmer
                                                            RAELENE PALMER, ESQ.
20
                                                         ATTORNEY FOR TONI LEAL-OLSEN
21

22          IT IS SO ORDERED.
23          DATED: April 9, 2019
24

25
                                                    UNITED STATES DISTRICT JUDGE
26




                                                      -2-
